Citation Nr: 0926764	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  05-08 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to a service-connected 
low back disability.

2.  Entitlement to an earlier effective date for a service 
connection for postoperative residuals of an excision of a 
nevus on the left side of the chin.

3.  Entitlement to an earlier effective date for a service 
connection for postoperative residuals of an excision of a 
nevus on the right upper arm.

4.  Entitlement to an earlier effective date for a service 
connection for postoperative residuals of an excision of a 
nevus on the right temple (preauricular area).

5.  Entitlement to an initial compensable rating for 
postoperative residuals of an excision of a nevus on the left 
side of the chin.

6.  Entitlement to an initial compensable rating for 
postoperative residuals of an excision of a nevus on the 
right upper arm.

7.  Entitlement to an initial compensable rating for 
postoperative residuals of an excision of a nevus on the 
right temple (preauricular area).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from April 2005 and January 2008 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
that denied service connection for a cervical spine 
disability, to include as secondary to a service-connected 
low back disability, and granted noncompensable service 
connection for postoperative residuals of excisions of a 
nevus on the right temple, a nevus on the left side of the 
chin, and a nevus on right upper arm.  In September 2007, the 
Board remanded the claim for service connection for a 
cervical spine disability for further development.  

The claims for earlier effective dates and initial 
compensable ratings for postoperative residuals of excisions 
of nevi on the left side of the chin, the upper right arm, 
and the right temple are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDING OF FACT

The Veteran's cervical spine disability (degenerative disc 
disease of the cervical spine) first manifested many years 
after his separation from service and is not related his 
service or to any incident therein, including his service-
connected low back disability.


CONCLUSION OF LAW

The Veteran's cervical spine disability was not incurred in 
or aggravated by his active service, and is unrelated to his 
service-connected low back disability.  38 U.S.C.A. §§  1110, 
1131; 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131; 38 C.F.R. 
§ 3.303 (2008).  

Service connection for some disorders, including arthritis, 
will be rebuttably presumed if manifested to a compensable 
degree within a year following active service.  38 U.S.C.A. 
§§1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2008).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2008).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  38 C.F.R. § 3.310 (2008); Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310 (2008).

The Veteran, in written statements and testimony before the 
Board, contends that his currently diagnosed cervical spine 
disability (degenerative disc disease of the cervical spine) 
had its onset during the same in-service accident in which he 
injured his lower back.  Specifically, he reports that he 
"fell off a radio van when equipment fell lose" and injured 
his entire back.  The Veteran further asserts that his 
degenerative disc disease of the cervical spine was incurred 
or aggravated by his service-connected residuals of a low 
back injury (lumbosacral strain).  The record reflects that 
the Veteran has been service connected for that low back 
disability since April 29, 2003.  

The Veteran's service medical records reveal that in May 
1967, he was treated for lumbosacral strain.  Over the 
following two months, he complained that his lower back pain 
had worsened and that he was experiencing a recurrent 
"catching" sensation in his right scapula.  Clinical 
examination, however, was negative for shoulder pain or 
dislocation, and the Veteran demonstrated full range of 
motion of his arms.  According to an-service orthopedic 
clinic note dated in July 1967, the Veteran complained of 
intermittent pain in his dorsal spine, but denied any 
problems affecting his cervical spine or left arm.  It was 
noted that he had no history of trauma and the impression was 
a trigger point in his dorsal spine region that was 
etiologically related to "probable dorsal kyphosis."  The 
Veteran's service medical records thereafter show occasional 
complaints of pain and stiffness in his scapular, 
parascapular, and paradorsal regions, as well as throughout 
his lower back, but no limitation of motion affecting his 
shoulders or cervical spine.  On separation examination in 
May 1968, it was noted that the Veteran had consulted with an 
orthopedic surgeon for his lumbosacral strain and been 
treated with a bed board and pain medication.  It was further 
noted that he had a history of occasional, non-incapacitating 
shoulder pain due to strain, which had been resolved, and 
that he continued to experience "mild pain" in his lower 
back.  Significantly, however, the separation examination was 
negative for any complaints or clinical findings pertaining 
to cervical spine abnormalities.  Accordingly, the Board 
finds that chronicity in service is not established in this 
case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection for a 
cervical spine disability.  38 C.F.R. § 3.303(b).  

The post-service medical evidence includes a report of a 
private radiological examination, dated in November 1994, in 
which the Veteran complained of chest and shoulder pain as 
well as generalized weakness in the left upper extremity.  
Based on the results of that radiological examination, he was 
diagnosed with minor hypertrophic changes in his left 
shoulder.  Significantly, the private examiner did not relate 
those changes to any cervical spine abnormalities.  However, 
a subsequent private Magnetic Resonance Imaging (MRI) report, 
dated in May 2003, did show degenerative changes involving 
the cervical spine, with foraminal stenosis at the C4-C5 and 
C5-C6 vertebral bodies.  VA medical records dated in February 
2004 reflect treatment for a low back injury following a fall 
that had occurred three weeks earlier.  No cervical spine 
residuals were reported.  

On VA spine examination in April 2004, the Veteran complained 
of a "significant increase in pain and stiffness, mostly 
localized to the thorocolumbar spine," over the previous two 
or three months.  He stated that "his neck d[id] not really 
bother him that much," although he reported some numbness, 
tingling, and weakness in his hands.  On clinical 
examination, the Veteran displayed full range of motion of 
the cervical spine, with no significant tenderness or 
muscular spasm, nor any significant increase in pain or 
stiffness on repetitive motion.  Based on the results of the 
examination and a review of his claims folder, including his 
recent MRI report, the Veteran was diagnosed with 
degenerative joint disease with diffused spondylosis 
throughout the cervical, thoracic, and lumbosacral spine.

In March 2005, the Veteran underwent a second VA spine 
examination in which he reported a history of low back pain 
radiating up to his neck area and down through his fingers.  
He reported that he got a "stiff neck" approximately once 
every six months and experienced occasional flare-ups of mid-
back and neck pain.  On clinical examination, the Veteran 
demonstrated approximately full range of motion of the 
cervical spine, which was not limited by pain.  It was noted, 
however, that the Veteran did complain of tightness at the 
ends of motion.  Neurological examination was negative for 
any sensory, reflex, or motor abnormalities involving the 
cervical spine.  On the basis of those clinical findings and 
a review of the MRI records, the VA examiner diagnosed the 
Veteran with cervical degenerative disc disease with facet 
osteoarthritic changes at multiple levels.  

The record thereafter shows ongoing treatment for lower back 
problems and occasional complaints of neck stiffness and 
pain, as well as radiculopathy in the upper extremities.  An 
X-ray examination conducted in November 2007 revealed 
spondylosis affecting the C4-C5 and C5-C6 vertebral bodies.  
Significantly, however, no VA or private treating provider 
has related the Veteran's cervical spine problems to his 
service-connected low back disability or any other aspect of 
his military service.  

Pursuant to the Board's September 2007 remand, the Veteran 
was afforded an additional VA spine examination in which he 
recounted his history of in-service back injury and 
subsequent treatment.  Significantly, he reported that his 
cervical spine problems had arisen in the last 10 years and 
grown steadily worse over time.  His current symptoms 
consisted of pain that was distributed across the occipital 
areas, bilaterally, and radiated to the ring and little 
fingers of the left hand.  Additionally, the Veteran reported 
a constant, dull, spasmodic pain confined to his neck that 
was moderate in degree.  He also complained of painful flare-
ups of neck pain that occurred roughly twice per week and 
lasted for up to a day at a time.  The Veteran indicated that 
he took over-the-counter medication for his neck pain but 
experienced little improvement.  He reported that he had been 
incapacitated for a total of 12 days over the past year due 
to his cervical spine condition.  It was noted that the 
Veteran could walk up to two blocks and required a cane to 
ambulate.

Clinical examination revealed full range of motion in the 
cervical spine, with pain on ends of motion.  No sensory, 
reflex, or motor abnormalities were observed.  Based on the 
Veteran's statements, the clinical examination, and a review 
of the claims folder, the VA examiner assessed him with neck 
strain, by history, with no evidence of systemic disease 
affecting the cervical spine.  Significantly, however, that 
VA examiner opined that the Veteran's current cervical spine 
pathology was less likely than not caused or aggravated by 
his service-connected low back disability.  As a rationale 
for that opinion, the examiner noted that the Veteran's 
chronic cervical pain was "principally muscular in origin" 
and that his physical manifestations, on examination, were 
consistent with a diagnosis of myofascial pain syndrome 
independent of his low back disability.  The examiner 
continued that the radiographic changes seen in the Veteran's 
cervical spine were typical for his age group and had "no 
bearing per se on the etiology of his pain."  Additionally, 
the examiner noted that "to date, a cause and effect 
relationship between low back pain and neck pain have not 
been firmly established," and that a study "evaluating the 
association between radiographic cervical spine degenerative 
changes and neck pain or disability [revealed] no significant 
differences in the degree of pain between patients who did or 
did not have radiographic cervical spine degeneration."

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the opinion set forth by the November 
2007 VA examiner, concluding that the Veteran's current 
cervical spine problems were less likely than not caused or 
aggravated by his service-connected low back disability, is 
the most probative and persuasive evidence.  It was based on 
the examiner's thorough and detailed examination of Veteran's 
claims folder, and the examiner provided a rationale for the 
opinion that expressly incorporated recent medical findings 
regarding the etiological relationship between low back and 
neck pain.  Prejean v. West, 13 Vet. App. 444 (2000) (factors 
for assessing the probative value of a medical opinion 
include the physician's access to the claims folder and the 
Veteran's history, and the thoroughness and detail of the 
opinion).  Additionally, that opinion expressly addressed and 
is consistent with the other clinical evidence, and there are 
no other contrary competent medical opinions of record.  

The Board finds that the evidence of record does not support 
a finding in favor of granting service connection for the 
Veteran's cervical spine disability.  The competent evidence 
does not indicate that it is at least as likely as not that 
there is a medical nexus between that disability his service-
connected residuals of lumbosacral strain.   Indeed, the 
competent medical evidence weighs against a finding of a 
medical nexus, as the November 2007 VA examiner specifically 
found that it was less likely than not that his service-
connected disability was causally related to or aggravated 
his cervical spine problems.  The Board finds that opinion 
carries the greatest probative weight.  Accordingly, the 
Board finds that service connection for the Veteran's 
cervical spine disability is not warranted on a secondary 
basis.

Nor is service connection warranted on a direct basis.  
Although the Veteran complained in service of occasional pain 
and stiffness in his shoulders and upper extremities, there 
were no clinical findings pertaining to cervical spine 
abnormalities during his period of active duty.  The first 
clinical evidence that specifically pertains to a cervical 
spine disability is dated in May 2003, approximately 35 years 
after the Veteran's military discharge.  While the Board 
acknowledges that the Veteran was previously diagnosed with 
minor hypertrophic changes in left shoulder, those changes 
were not clinically related to his cervical spine and, in any 
event, did not manifest until in November 1994, which is more 
than 28 years after he left active duty.  Additionally, while 
the Veteran has provided a lay history of progressively 
worsening neck pain and radiculopathy over the past decade, 
the onset of those symptoms, by his own account, is still 
many years after he left service.  That weighs heavily 
against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Moreover, there is no competent evidence 
of record establishing a nexus between the Veteran's service 
and his cervical spine disability.  Thus, the Board finds 
that direct service connection is not warranted.  Boyer v. 
West, 210 F.3d 1351 (Fed. Cir. 2000).  Additionally, since no 
such disability was diagnosed within one year after 
separation, presumptive service connection is not warranted.

The Board has considered the Veteran's assertions that his 
degenerative disc disease of the cervical spine is related to 
his period of active service, including to his service-
connected low back disability.  To the extent that the 
Veteran ascribes his current disorder to a service-connected 
disability, however, his opinion is not probative.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (layperson is generally 
not competent to opine on matter requiring knowledge of 
medical principles); Layno v. Brown, 6 Vet. App. 465 (1994).  
Additionally, the Veteran's statements may be competent to 
support a claim for service connection where the events or 
the presence of disability or symptoms of a disability are 
subject to lay observation.  38 U.S.C.A. § 1153(a) (West 
2002); 38 C.F.R. § 3.303(a), 3.159(a) (2007); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).  However, degenerative disc 
disease of the cervical spine is not a disability subject to 
lay diagnosis.  While some symptoms of the disorder may be 
reported by a layperson, the diagnosis requires medical 
training.  The Veteran does not have the medical expertise to 
diagnose himself with that disorder, nor does he have the 
medical expertise to provide an opinion regarding its 
etiology.  Thus, the Veteran's lay assertions are not 
competent or sufficient in this instance.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the Veteran's degenerative disc 
disease of the cervical spine first manifested many years 
after service and is not related to his active service, to 
any incident therein, or to any service-connected disability.  
The evidence also does not show that any cervical spine 
disability is due to or aggravated by the service-connected 
lumbar spine disability.  As the preponderance of the 
evidence is against the Veteran's claim, it must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2005 and 
November 2007, a rating decision in April 2005, a statement 
of the case in December 2005, and a supplemental statement of 
the case in December 2006.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the February 
2009 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for a cervical spine disability is denied.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to disposition of the claims for 
earlier effective dates and initial compensable ratings for 
postoperative residuals of excisions of nevi on the left side 
of the chin, the upper right arm, and the right temple.

Following the RO's January 2008 rating decision granting 
service connection and assigning a noncompensable ratings for 
the postoperative residuals of excisions of nevi on the left 
side of the chin, the upper right arm, and the right temple, 
the Veteran submitted a March 2008 statement in which he 
disagreed with the effective dates of service connection and 
the noncompensable ratings established for those 
disabilities.  

It does not appear from a review of the claims folder that 
the Veteran has been issued a statement of the case with 
respect to the above issues.  Where a notice of disagreement 
has been timely filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Therefore, the Board finds that a remand is 
necessary for the issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case that 
addresses the issues of earlier 
effective dates and initial compensable 
ratings for postoperative residuals of 
excisions of nevi on the left side of 
the chin, the upper right arm, and the 
right temple.  Inform the Veteran of 
his appeal rights and that he must 
perfect an appeal if he desires 
appellate review of those issues. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


